Citation Nr: 0121380	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for dry eye syndrome.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a disability 
manifested by bronchospasm.

6.  Entitlement to service connection for a sinus disorder 
with headaches.

7.  Entitlement to service connection for residuals of 
frostbite of the feet.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for bilateral heel 
spurs.

(The issue of entitlement to vocational rehabilitation is the 
subject of a separate decision of this same date.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1995 to 
January 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied service 
connection for bilateral shin splints, a bilateral knee 
disability, dry eye syndrome, a low back disability, a 
disability manifested by bronchospasm, a sinus disorder with 
headaches, residuals of frostbite of the feet, bilateral pes 
planus, and bilateral heel spurs.  The veteran was notified 
of this decision in August 1999.  A notice of disagreement 
was received in October 1999.  The statement of the case was 
issued in November 1999, and a substantive appeal addressing 
this issue was received in January 2000.  A personal hearing 
was requested and scheduled, but the veteran subsequently 
withdrew his hearing request.

During the course of the appeal, in a November 1999 decision, 
the RO denied service connection for myopic astigmatism of 
both eyes.  The veteran was notified of this decision in 
November 1999, and he did not appeal.  Hence this issue is 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 1991).
 
The issues of entitlement to service connection for bilateral 
shin splints, a bilateral knee disability, a low back 
disability, a disability manifested by bronchospasm, 
bilateral pes planus, and bilateral heel spurs will be 
addressed in the remand portion of this decision.


FINDING OF FACT

The medical evidence does not demonstrate current dry eye 
syndrome, a sinus disorder with headaches, or residuals of 
frostbite, or that such claimed disabilities are linked to 
service.


CONCLUSION OF LAW

Dry eye syndrome, a sinus disorder with headaches, and 
residuals of frostbite of the feet were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.316 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1995 to 
January 1999.  A review of his service medical records shows 
that on medical examination performed for enlistment purposes 
in September 1994, his eyes, nose, and sinuses were listed as 
normal.  The examiner noted that the veteran had mild 
asymptomatic pes planus, and that he had a deficiency in his 
color vision.  In a report of medical history completed in 
conjunction with the separation medical examination in 
September 1994, the veteran denied a history of frequent or 
severe headache, eye trouble, sinusitis, or foot trouble.  A 
September 1995 treatment note shows that the veteran 
complained of frostbite in both feet.  The examiner noted 
that the veteran showed signs of possible hypothermia, and 
concluded that he suffered from early chilblains.  It was 
noted that the veteran was neurologically intact and had good 
capillary refill.  He was placed on light duty for 24 hours 
and was told to submerge his feet in warm water.  Subsequent 
service medical records are negative for treatment of 
residuals of a cold injury of the feet.

On medical examination performed in April 1996, the veteran's 
eyes, nose, sinuses, and feet were listed as normal.  In a 
report of medical history dated in April 1996, the veteran 
reported a history of eye trouble, and chronic or frequent 
colds.  He denied a history of sinusitis or foot trouble.  
The reviewing examiner indicated that the veteran 
occasionally had itchy eyes, but had no problem currently, 
and that he reportedly had an upper respiratory infection 
each month.  On optometry examination performed in September 
1997, no eye disorders were diagnosed.

A March 1998 treatment record shows that the veteran 
complained of a pink eye for less than one day.  He reported 
itching, tearing, and swelling of the left eye.  The examiner 
diagnosed dry eye syndrome and prescribed artificial tears, 
heat packs, and the use of sunglasses.  Subsequent service 
medical records are negative for complaints or treatment of 
an eye disorder.  On optometry examination performed in 
November 1998, the veteran had no complaints.  No eye 
disorders were diagnosed. 

On medical examination performed for separation purposes in 
October 1998, the veteran's eyes, nose, and sinuses were 
listed as normal.  The only foot abnormality noted was 
bilateral pes planus.  No disqualifying defects were noted.  
In a report of medical history completed in conjunction with 
the separation medical examination in October 1998, the 
veteran reported a history of frequent or severe headaches 
and foot trouble.  He denied a history of eye trouble or 
sinusitis.  Service medical records are negative for a 
diagnosis of a sinus disorder.

In February 1999, the veteran submitted claims for service 
connection for multiple disabilities, including bilateral dry 
eye syndrome, a sinus disorder with headaches, and a 
bilateral foot condition.

At a June 1999 VA general medical examination, the veteran 
reported that since 1996, he had difficulty breathing in cold 
air, and had increased stuffiness in his nose and increased 
coughing with production of brown phlegm.  He said he was 
told he had a sinus problem.  He related that in 1995, he 
suffered frostbite in his feet, with no tissue loss.  It was 
noted that there were apparently no sequelae from this 
incident.  On examination, there was no tenderness to 
palpation over the maxillary sinuses.  On examination of the 
feet, the skin was intact and pink.  The dorsalis pedis pulse 
was 1+ bilaterally.  The posterior tibial pulses were not 
appreciated.  There was no tenderness to palpation and no 
swelling.  The pertinent diagnoses were past history of 
recurrent sinus problems, and past history of frostbite, both 
feet, with no sequelae.  An X-ray study of the sinuses showed 
that they were clear, the nasal cavity was unremarkable, and 
no air-fluid level was seen.

At a June 1999 VA eye examination, the veteran had no ocular 
complaints, and his past ocular history was described as 
unremarkable.  On examination, his uncorrected vision was 
20/20 bilaterally.  An examination of the eyes was normal.  
The diagnostic impression was a normal examination.

By a statement received in October 1999, the veteran said he 
was unable to pay for medical care.  He said he was unable to 
fill a prescription for his eyes which was given to him 
during service.  He enclosed a prescription for eyeglasses.

In November 1999, the RO received a letter dated in June 1999 
from a VA optometrist, who indicated that the veteran's eyes 
were examined that day.  He noted that the veteran complained 
of occasional tearing in his eyes.  He indicated that the 
veteran had good vision in both eyes, and that there was no 
evidence of ocular disease in either eye.


II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001). 

As the veteran's claims for service connection were pending 
when the statutes pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board has considered both the old statutes 
(38 U.S.C.A. §§ 5102, 5103, 5106, 5107 (West 1991)) 
pertaining to the VA's duty to assist, and the VCAA, and 
finds that the VCAA is more favorable to the veteran as it 
provides additional protections, and it will therefore be 
applied in this case.  Karnas, supra.

The Board finds that the RO has met its duty to assist the 
veteran in the development of his claims for service 
connection for dry eye syndrome, a sinus disorder, and 
residuals of frostbite of the feet under the VCAA.  By virtue 
of the statement of the case, and a subsequent supplemental 
statement of the case, the  veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The 
veteran has not identified any additional pertinent medical 
records which should be obtained, and he has stated that he 
has not sought medical treatment for his claimed conditions.  
The veteran has undergone a VA general medical examination 
and a VA examination of his eyes.  It appears that all 
available evidence identified by the veteran relative to 
these claims has been obtained and associated with the claims 
folder, including service medical records.  The Board finds 
that there is ample medical and other evidence of record on 
which to decide the claim, and that neither the veteran nor 
his representative has pointed to any additional available 
records that have not been obtained and which would be 
pertinent to these claims.  The Board notes that the VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating his claims.  38 U.S.C.A. § 5103A (a)(2) 
(West Supp. 2001).  Therefore, the Board finds that all facts 
that are relevant to these issues have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001). 

A review of the service medical records from the veteran's 
1995-1999 active duty service is negative for treatment or 
diagnosis of a sinus disorder.  Such records show that he was 
treated on one occasion (in September 1995) for early 
chilblains of the feet, and on one occasion (in March 1998) 
for dry eye syndrome.  Service medical records are otherwise 
negative for treatment of these conditions or any residuals, 
and his nose, sinuses, and feet were clinically normal (with 
the exception of pes planus) on separation examination in 
October 1998.

Although the veteran has asserted that he has incurred 
chronic disabilities including dry eye syndrome, a sinus 
disorder with headaches, or residuals of frostbite of the 
feet, as a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no post-service medical 
evidence of treatment for dry eye syndrome, a sinus disorder, 
or residuals of frostbite of the feet.  On VA examinations in 
June 1999, there was no evidence of ocular disease, his eyes 
were normal, and an X-ray study of his sinuses was clear.  
The examiner noted that the veteran had a past history of 
frostbite, with no sequelae, and did not diagnose a current 
sinus disorder.  The medical evidence does not show that the 
veteran currently has chronic disabilities including dry eye 
syndrome, a sinus disorder with headaches, or residuals of 
frostbite of the feet. 

The preponderance of the evidence is against the veteran's 
claims for service connection for dry eye syndrome, a sinus 
disorder with headaches, and residuals of frostbite of the 
feet.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107).



ORDER

Service connection for dry eye syndrome is denied.

Service connection for a sinus disorder with headaches is 
denied.

Service connection for residuals of frostbite of the feet is 
denied.


REMAND

In light of the changes implemented by the VCAA, the Board 
finds that a remand is required to comply with the duty to 
assist with respect to the claims for service connection for 
bilateral shin splints, a bilateral knee disability, a low 
back disability, a disability manifested by bronchospasm, 
bilateral pes planus, and bilateral heel spurs.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The Board notes initially that there is no post-service 
medical evidence of a current bilateral knee disability.  
Even assuming arguendo that free-standing pain wholly 
unrelated to any current disability is a compensable 
disability, such pain cannot be compensable in the absence of 
proof of an in-service disease or injury to which the current 
pain can be connected by medical evidence.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Sanchez-Benitez v. Principi, No. 00-7099 (Fed. Cir. 
Aug. 3, 2001).  In addition, there is no current evidence of 
a disability manifested by bronchospasm.  The veteran is 
advised that he may submit medical evidence of a current 
bilateral knee disability, or of a current disability 
manifested by bronchospasm and evidence that such conditions 
are related to knee and lung complaints in service.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).  If he submits such 
evidence, the RO should schedule him for a VA examination to 
confirm the etiology of such disabilities.  38 U.S.C.A. § 
5103A (d) (West Supp. 2001).

A review of the report of a VA general medical examination 
performed in June 1999 shows that some of the pertinent 
diagnoses are unclear.  With respect to these diagnoses 
(including those pertaining to the claimed disabilities of 
bilateral shin splints and a low back disability), it is 
unclear whether the examiner was indicating a history of a 
diagnosis or a diagnosis of a current disability.  The RO 
should attempt to contact the examiner who performed this 
examination, and ask him to clarify this point.  If he 
indicates that current diagnoses were shown on VA examination 
in June 1999, he should opine as to their etiology.  If the 
examiner who performed the June 1999 examination is 
unavailable, another VA examination should be performed with 
respect to the claimed disabilities of bilateral shin splints 
and a low back disability.  The examiner should be asked to 
indicate whether the veteran currently has such disabilities, 
and if so, to opine as to their etiology.  38 U.S.C.A. § 
5103A (d) (West Supp. 2001).

With respect to the veteran's claims for service connection 
for bilateral pes planus and bilateral heel spurs, the Board 
notes that pes planus was noted on medical examination upon 
entrance into military service in September 1994, and on 
separation medical examination in October 1998.  Service 
medical records reflect that the veteran was given arch 
supports during service.  On VA examination in June 1999, the 
examiner diagnosed past history of recurrent foot pain, and 
pes planus.  An X-ray study of the feet showed no fracture or 
dislocation, and showed small bilateral calcaneal (heel) 
spurs.  The Board finds that another VA examination of the 
feet should be performed.  The examiner should be asked to 
opine as to whether the veteran's bilateral pes planus, noted 
prior to service in 1994, was aggravated by military service, 
and as to the etiology of the current bilateral heel spurs.  
38 U.S.C.A. § 5103A (d) (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for bilateral shin splints, a 
bilateral knee disability, a low back 
disability, a disability manifested by 
bronchospasm, or foot disabilities since 
separation from service.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The veteran should also 
be asked to submit any additional medical 
records he may have in his possession, 
and to submit pertinent lay statements.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

3.  If the veteran submits medical 
evidence of a current bilateral knee 
disability, or a current disability 
manifested by bronchospasm, the RO should 
schedule him for another VA examination 
to determine the etiology of any current 
disability involving the knees or lungs.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  If any 
pathology is identified in the knees or 
respiratory system, the physician should 
express an opinion as to whether it is at 
least as likely as not (50/50) that any 
such disability had its onset during 
military service or is otherwise related 
to such service.

4.  The RO should contact the examiner 
who performed the June 1999 VA general 
medical examination, and ask him whether 
the veteran has current disabilities of 
shin splints and a low back disability.  
If he answers in the affirmative, he 
should also opine as to the etiology of 
such conditions.

If the examiner who performed the June 
1999 VA examination is unavailable or 
cannot answer any question posed without 
a follow-up examination, the RO should 
schedule the veteran for another VA 
examination to determine the etiology of 
any current disability involving the 
shins or low back.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail.  If any 
pathology is identified in the shins or 
low back, the physician should express an 
opinion as to the correct diagnosis of 
any such disability(ies) and note whether 
it is at least as likely as not (50/50) 
that any such disability had its onset 
during military service or is otherwise 
related to such service.

5.  The veteran should be scheduled for a 
VA examination of his feet.  The examiner 
should be asked to answer the following 
questions.

I.  Whether it is at least as likely 
as not (50/50) that the veteran's 
bilateral pes planus, noted prior to 
service, increased in severity 
during service; and, if so, whether 
it is indisputable that such 
increase was beyond the natural 
progression of the disease.  

II.  What is the etiology of the 
current bilateral heel spurs, and 
whether is it at least as likely as 
not (50/50) that such disability had 
its onset in service or is otherwise 
related to such service.

The claims folder must be made available 
to the examining physician prior to the 
examination for a complete review.  
He/she must state in the examination 
report that the claims folder has been 
reviewed in connection with the 
examination.  All clinical findings 
should be reported in detail. 

6.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for 
bilateral shin splints, a bilateral knee 
disability, a low back disability, a 
disability manifested by bronchospasm, 
bilateral pes planus, and bilateral heel 
spurs.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


